




EXHIBIT 10.52
SEVERANCE AGREEMENT AND GENERAL RELEASE


This Severance Agreement and General Release (“Agreement”) is made and entered
into on this 14th day of October, 2011 by and between Comverge, Inc.
(hereinafter referred to as “Company”), and Edward J. Myszka (hereinafter
referred to as “Employee”).
W I T N E S S E T H
WHEREAS, Employee has been employed by the Company as the Executive Vice
President of Program Delivery pursuant to an Executive Employment Agreement
(“Employment Agreement”) dated September 29, 2009 and amended on September 1,
2010.
WHEREAS, The Company has decided to terminate the Employment Agreement without
cause and to end Employee's employment relationship with the Company; and,
WHEREAS, the parties have decided to settle all rights, claims, and demands
which Employee has against or may have against the Company arising from the
termination of the Employment Agreement and/or Employee's termination of
employment with the Company; and
WHEREAS, the Company and Employee desire to set forth their respective rights,
duties and obligations and desire complete accord and satisfaction of all claims
arising therefrom;
NOW THEREFORE, for and in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and Employee hereby agree as follows:
1.    Company's Agreements.
(a)Employee's Employment Agreement and his employment will be terminated
effective December 31, 2011. Upon Employee's execution and non-revocation of
this Agreement, and subject to the Employee's fulfillment of his obligations
contained herein, the Company agrees to pay Employee as severance pay the amount
of Two Hundred and Fifty Thousand Dollars ($250,000), which




--------------------------------------------------------------------------------




represents twelve (12) months of Employee's base salary, less any withholdings
that are required under federal and state law. This severance will be paid at
such times and in accordance with the Company's payroll policies and procedures
as if Employee were still employed by the Company.
(b)Additionally, upon Employee's execution and non-revocation of this Agreement,
and subject to the Employee's fulfillment of his obligations contained herein,
the Company agrees to pay employee as severance pay an amount equal to the
amount of Employee's bonus payment for the last complete year of service prior
to termination, times a fraction, the numerator of which is the number of days
in the year of Executive's termination through the date of such termination, and
the denominator of which is 365,which is $21,900, less any withholdings that are
required under federal and state law. This severance will be pro-rated over the
period of such payment, and payments of a proportional amount of such bonus
payment shall be paid at such times as the base salary payments are made in
accordance with Section 1(a) above.
(c)Employee will remain employed by the Company until December 31, 2011 and
during that time, he will continue to receive his regular, base salary in
accordance with the Company's normal payroll practices, subject to all
withholding requirements under federal or state law. During that time period,
Employee will be entitled to participate in all Company provided benefit plans
to which Employee is eligible. Employee shall not be eligible to participate in
any bonus or incentive programs or plans.
(d)Employee will be paid accrued and unused PTO and work related expenses
through December 31, 2011 on the next normal pay period after December 31,
2011. 
(e)Company agrees that effective December 9, 2011, Employee will be entitled to
keep and will own Employee's Apple computer and monitor. Provided however, that
prior to December 9, 2011 Employee agrees to submit the Apple computer to
Company's IT department so that Company can confirm that all Company data and
information has been removed from the computer.
(f)After December 31, 2011, Group Medical and Dental benefits may be continued
for




--------------------------------------------------------------------------------




up to eighteen (18) months at Employee's expense by completion and submittal of
the form provided by Human Resources or its designee.
(g)Except as specifically provided herein, Employee shall be entitled to no
other payments from the Company.
2.    Employee's Agreements.
(a)    Employee acknowledges and agrees that as a material inducement to the
Company to enter into this Agreement, Employee hereby irrevocably and forever
releases the Company and its parent and/or related companies, subsidiaries, or
affiliates, and their past, present and future officers, directors, employees,
agents and attorneys (collectively “Releases”) from any and all charges, claims,
complaints, demands, liabilities, rights, obligations, promises, causes of
action, costs, damages at law, expenses (including attorneys' fees and costs
actually incurred), and suits hidden, of any nature whatsoever, known or
unknown, which Employee ever had, may have, or now has arising from or related
to, directly or indirectly, the non-renewal of the Employment Agreement,
Employee's employment by the Company or any other events which have occurred as
of the date of this Agreement, including but not limited to any claims arising
under Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, the Americans with Disabilities Act, the Family Medical Leave Act,
the Age Discrimination in Employment Act and any and all other federal and state
laws or statutes. Notwithstanding the foregoing, Employee does not release any
claims under the Age Discrimination in Employment Act that may arise after the
execution of this Agreement.
(b)    Employee agrees that he will continue to report to Comverge's Norcross,
Georgia office and perform his normal job duties until October 20, 2011. From
October 20, 2011 through and including November 27, 2011, Employee acknowledges
that he will not be required to report to any Comverge office. During that time
period, Employee shall be obligated to be available to consult with the Company
in the event such consultation is necessary as determined by the Company's Chief
Executive Officer in his sole discretion. It is the intention of the parties
that Employee's obligation to consult with




--------------------------------------------------------------------------------




the Company during this period will be limited to those events which, in the
sole discretion of the Company's Chief Executive Officer, constitute an
emergency.
(c)    For the period of November 28, 2011 through and including December 9,
2011, Employee shall be expected to report to Comverge's Norcross, Georgia
office and to perform such tasks, duties and responsibilities as are required by
the Company and commensurate with Employee's position.
(d)    For the period of December 12, 2011 through and including December 16,
2011, Employee shall not be required to report to any Comverge office, but
Employee agrees to make himself available by telephone for any work related
discussions in which Employee's input is required.
(e)    For the period of December 19, 2011 through and including December 30,
2011, Employee shall not be required to report to any Comverge office or be
available by telephone, provided that, in the event of an emergency as
determined in the sole discretion of the Company's Chief Executive Officer,
Employee will make himself available by telephone for consultation with the
Company. Employee acknowledges that his time out of the office from December 19,
2011 through and including December 30, 2011 will count as Paid Time Off.
(f)     Effective December 31, 2011, Employee's employment by the Company shall
terminate.
(g)     Employee agrees that he will continue to receive his base salary payable
in accordance with the Company's normal pay periods, until December 31, 2011,
but that he will not be entitled to any bonus or incentive pay for calendar year
2011.
(h)    Employee acknowledges that the Company has agreed to pay Employee
severance pay as outlined herein during the period of January 1, 2012 to
December 31, 2012. Employee acknowledges that such severance pay is conditioned
upon Employee's agreement to be available to consult with the Company on an as
needed basis for a minimum of forty (40) hours per month. Should Employee
provide consulting services in excess of forty (40) hours per month, the Company
agrees to pay Employee at a rate of $150.00 per hour for such services.
Provided, however, that if at any time during




--------------------------------------------------------------------------------




the period of January 1, 2012 to December 31, 2012 Employee accepts full time
employment with another employer, Employee's obligation to provide the
consulting services set forth in this Section(h) shall immediately terminate.
Employee's refusal to provide the minimum of forty (40) hours of consulting
services per month on an as needed basis as outlined herein will result in the
forfeiture by Employee of any remaining severance payments.
(i)      Employee represents and agrees that he will keep the terms, the amount,
and the fact of this Agreement completely confidential and he will not hereafter
disclose such information to anyone except as he may be required to do so by
law. Employee further agrees that he will not engage in any conduct which is
designed to disparage or has the effect of disparaging the Company or any of its
officers, parent, subsidiary, affiliate, or related companies or their agents,
employees or representatives.     
(j)    Employee represents and warrants that he has been encouraged to seek
advice from anyone of his choosing, including his attorney, accountant or tax
advisor prior to his signing it; that this Agreement represents written notice
that he do so; that he has been given the opportunity and sufficient time to
seek such advice; that he has carefully read and fully understands all of the
provisions of this Agreement; and that he is voluntarily entering into this
Agreement. Employee understands that he may take up to twenty-one (21) days to
consider whether or not he desires to enter into this Agreement. Employee
further represents and warrants that he was not coerced, threatened or otherwise
forced to sign this Agreement, and that his signature appearing hereinafter is
genuine.
(k)    Employee represents and acknowledges that, in executing this Agreement,
he does not rely and has not relied upon any representation or statement made by
any of the Releasees or by any of the Releasees' agents, representatives, or
attorneys with regard to the subject matter, basis, or effect of this Agreement.
3.    Other Agreements.
(a)    Employee understands and acknowledges that he has seven (7) days after
his




--------------------------------------------------------------------------------




acceptance and execution of this Agreement to revoke this Agreement. Should
Employee choose to revoke his acceptance and execution of this Agreement within
that seven (7) day period, he must submit such revocation in writing to Tracy
Caswell, Senior Counsel of the Company prior to the expiration of the seven (7)
day period. After such seven (7) day period, this Agreement will be irrevocable.
(b)    Employee represents and acknowledges that he has not executed and does
not rely upon any other severance or other obligations of the Company which are
not contained in the Employment Agreement and that the Company shall have no
obligations under any other severance or other agreement other than this
Agreement. Employee further acknowledges that this Agreement supersedes any
previous severance or other agreements regarding Employee's employment, right to
payment from the Company or severance benefits, whether or not expressed in
writing, and the Company's obligation to pay any severance or other benefit
other than those obligations set forth herein have terminated and are null and
void. This Agreement supersedes and terminates any prior agreements, whether
written or otherwise, between Employee and the Company or any predecessor of the
Company, except that Employee's post employment obligations contained in the
Employment Agreement shall continue in full force and effect in accordance with
the terms of the Employment Agreement and Employee shall remain obligated to
comply with standard Company policies through and including his last day of
employment. Notwithstanding the foregoing, Employee's Indemnification Agreement
dated August 24, 2006 shall remain in full force and effect and this Agreement
shall not supersede the terms and conditions contained in the Indemnification
Agreement.     
(c)    Employee warrants that he will deliver to the Company all property
belonging to the Company no later than his date of termination. Employee
acknowledges and agrees that payment from the Company under this Agreement is
contingent upon the return of all Company property.
(d)    The Company and Employee agree that the failure of the Company to insist
upon any one or more instances relating to the performance of any of the terms,
covenants, or conditions of this Agreement shall not be construed as a waiver or
relinquishment of any right granted hereunder or of the




--------------------------------------------------------------------------------




future performance of any such term, covenant, or condition.
(e)    The Company and Employee agree that this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors,
heirs, executors, administrators, and representatives. Neither this Agreement
nor any right hereunder may be assigned by Employee.
(f)    The Company and Employee agree that this Agreement sets forth the full
and complete understanding of the parties with respect to the matters addressed
herein and that the validity of this Agreement and any of the provision hereof
shall be interpreted, construed, and determined under and according to the laws
of the State of Georgia.


4.    Employee Statement.
I have read and understand this entire Agreement. I understand that I have
twenty one (21) days to consider whether or not I desire to enter into this
Agreement. I understand that I have seven (7) days to revoke this Agreement even
after I provide a signed copy to the Company. After the expiration of such seven
(7) day period, this Agreement will be binding upon me and will be irrevocable.
I understand that by signing this Agreement, I am giving up rights I may have. I
understand I do not have to sign this Agreement.


Edward J. Myszka
/s/ Edward J. Myszka    
Date: October 14, 2011    


Comverge, Inc.
/s/ Steve K. Moffitt    
By: Steve K. Moffitt    
Date: October 14, 2011    






